Name: Commission Regulation (EC) NoÃ 1026/2009 of 29Ã October 2009 correcting Regulation (EC) NoÃ 567/2009 entering a name in the register of traditional specialities guaranteed (Pierekaczewnik (TSG))
 Type: Regulation
 Subject Matter: international trade;  agri-foodstuffs;  Europe;  consumption
 Date Published: nan

 30.10.2009 EN Official Journal of the European Union L 283/33 COMMISSION REGULATION (EC) No 1026/2009 of 29 October 2009 correcting Regulation (EC) No 567/2009 entering a name in the register of traditional specialities guaranteed (Pierekaczewnik (TSG)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the first subparagraph of Article 9(4) thereof, Whereas: (1) An error was found in the publication of Commission Regulation (EC) No 567/2009 (2) registering the name Pierekaczewnik as a traditional speciality guaranteed. In line with the request submitted by Poland, this name should be granted the protection provided for in Article 13(2) of Regulation (EC) No 509/2006. (2) Regulation (EC) No 567/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 567/2009 is hereby corrected as follows: 1. the third recital is replaced by the following: (3) When the application for registration was submitted, the protection provided for in Article 13(2) of Regulation (EC) No 509/2006 was also requested. That protection should be granted to the name Pierekaczewnik  in so far as, in the absence of objections, it could not be demonstrated that the use of the name is lawful, renowned and economically significant for similar agricultural products or foodstuffs.; 2. the following paragraph is added to Article 1: The protection provided for in Article 13(2) of Regulation (EC) No 509/2006 shall apply.; 3. in the Annex, the following is added: The use of the name is reserved.. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from the date of entry into force of Regulation (EC) No 567/2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 1. (2) OJ L 168, 30.6.2009, p. 22.